


110 HR 3317 IH: GEAR UP Enhancement Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3317
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Fattah (for
			 himself and Mr. Souder) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to improve and
		  enhance the Gaining Early Awareness and Readiness for Undergraduate Programs
		  (GEAR UP).
	
	
		1.Short title;
			 reference
			(a)Short
			 titleThis Act may be cited
			 as the GEAR UP Enhancement Act of
			 2007.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.).
			2.FindingsCongress makes the following findings:
			(1)In 1998, Congress
			 created the Gaining Early Awareness and Readiness for Undergraduate Programs
			 (GEAR UP) following the leadership and innovation of successful programs such
			 as Say Yes to Education, 21st Century Scholars Program, Tell Them We Are
			 Rising, “I Have a Dream” Foundation, Project GRAD, and others. GEAR UP,
			 originally conceived of as High Hopes, is now one of the most innovative and
			 successful national college access programs.
			(2)Though college has
			 become a reality for more families now than ever before, an opportunity gap
			 continues to exist in which low-income students are far less likely to earn a
			 high school diploma, and enroll in and complete college. Whereas 73.9 percent
			 of all students nationally graduate from high school, only 52.1 percent of
			 children from low-income families achieve this educational milestone. While 76
			 percent of high-income high school graduates enroll in college or trade school,
			 only 49 percent of low-income graduates do so.
			(3)Since its
			 enactment, GEAR UP has served approximately 2 million students in 48 states,
			 the District of Columbia, American Samoa, Guam, Palau and Puerto Rico. The
			 Department of Education reports that 84.4 percent of the first class of GEAR UP
			 students graduated from high school, while only 52.1 percent of low-income
			 students and 73.9 percent all students nationally achieved this same
			 educational milestone. An ACT study found that students from GEAR UP schools
			 had greater changes in academic performance, were more likely to be on track to
			 be college-ready in English and Reading, more likely to take the core high
			 school curriculum, and more likely to have plans for college at grade
			 10.
			3.Award period;
			 prioritySection 404A(b) (20
			 U.S.C. 1070a–21(b)) is amended by striking paragraph (2) and inserting the
			 following:
			
				(2)Award
				periodThe Secretary may award a grant under this chapter to an
				eligible entity described in paragraphs (1) and (2) of subsection (c) for 7
				years.
				(3)PriorityIn
				making awards to eligible entities described in subsection (c)(1), the
				Secretary shall—
					(A)give priority to
				eligible entities that—
						(i)on
				the day before the date of enactment of the GEAR UP Enhancement Act of 2007, carried out
				successful educational opportunity programs under this chapter (as this chapter
				was in effect on such day); and
						(ii)have a prior,
				demonstrated commitment to early intervention leading to college access through
				collaboration and replication of successful strategies; and
						(B)ensure that
				students served under this chapter on the day before the date of enactment of
				the GEAR UP Enhancement Act of
				2007 continue to receive assistance through the completion of
				secondary
				school.
					.
		4.Requirements:
			 Continuity of services
			(a)Cohort
			 approachSection 404B(g)(1) (20 U.S.C. 1070a–22(g)(1)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)in subparagraph
			 (B)—
					(A)by inserting
			 and provide the option of continued services through the student’s first
			 year of attendance at an institution of higher education after
			 grade level; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following new subparagraph:
					
						(C)provide services
				under this chapter to students who have received services under a previous GEAR
				UP grant award but have not yet completed the 12th
				grade.
						.
				(b)Early
			 interventionSection 404D (20
			 U.S.C. 1070a–24) is amended—
				(1)in subsection
			 (a)(1)(B)—
					(A)by striking
			 and at the end of clause (ii);
					(B)by striking the
			 period at the end of clause (iii) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(iv)the transition to
				college or post-secondary education through continuity of services to support
				students in and through the first year of attendance at an institution of
				higher
				education.
							;
					(2)in subsection
			 (b)(2)(A), by inserting and students in the first year of attendance at
			 an institution of higher education after grade 12;
			 and
				(3)in subsection (c),
			 by inserting , and may consider students in their first year of
			 attendance at an institution, after grade 12.
				5.Flexibility in
			 meeting matching requirementsSection 404C (20 U.S.C. 1070a–23) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)(A), by inserting and accrued over the full duration of the grant
			 award period after in cash or in kind;
				(B)in paragraph (2),
			 by adding at the end the following new sentence: Eligible entities may
			 request reduced match percentage at the time of application or by petition at
			 any time during the grant award period.; and
				(C)by adding at the
			 end the following new paragraph:
					
						(3)Additional
				special ruleTo encourage
				eligible entities described in 404A(c) to provide students under this chapter
				with financial assistance for post-secondary education, each dollar of
				non-Federal funds obligated under subsection (c)(1) and (c)(2) shall, for
				purposes of paragraph (1)(A) of this subsection, be treated as 2
				dollars.
						;
				and
				(2)in subsection
			 (c)—
				(A)in paragraph (1),
			 by striking paid to students from State, local, institutional, or
			 private funds under this chapter and inserting obligated to
			 students from state, local, institutional, or private funds under this chapter,
			 including pre-existing , non-federal financial assistance
			 programs;
				(B)by striking
			 and at the end of paragraph (2);
				(C)by striking the
			 period at the end of paragraph (3); and
				(D)by adding at the
			 end the following new paragraph:
					
						(4)other resources
				recognized by the Secretary, including equipment and supplies, cash
				contribution from non-Federal sources, transportation expenses, in-kind or
				discounted program services, indirect costs, and facility
				usage.
						.
				6.Early
			 interventionSection 404D (20
			 U.S.C. 1070a–24) is amended—
			(1)in subsection
			 (b)(2)(A)(ii), by striking and academic counseling and inserting
			 , academic counseling, and financial literacy and economic literacy
			 education or counseling;
			(2)in subsection
			 (b)(2), by adding at the end the following new subparagraphs:
				
					(F)Fostering and
				improving parent and family involvement in elementary and secondary education
				by promoting the advantages of a college education, and emphasizing academic
				admission requirements and the need to take college preparation courses,
				through parent engagement and leadership activities.
					(G)Engaging entities
				described in section 404A(c)(2)(C) in a collaborative manner to provide
				matching resources and participate in other activities authorized under this
				section.
					(H)Disseminating
				information that promotes the importance of higher education, explains college
				preparation and admission requirements, and raises awareness of the resources
				and services provided by the eligible entities described in section 404A(c) to
				eligible students, their families, and
				communities.
					;
				and
			(3)by adding at the
			 end of subsection (b) the following new paragraph:
				
					(3)Additional
				permissible activities for StatesIn meeting the requirements of
				subsection (a), an eligible entity described in section 404A(c) (1) receiving
				funds under this chapter may, in addition to the activities authorized by
				paragraph (2), use funds to providing technical assistance to—
						(A)middle schools or
				secondary schools that are located within the State; or
						(B)partnerships
				described in section 404A(c)(2) that are located within the
				State.
						.
			7.Scholarship
			 componentSection 404E (20
			 U.S.C. 1070a–25) is amended—
			(1)in subsection
			 (a)(1), by inserting scholarships to students to supplement aid for
			 which they are regularly eligible after shall establish or
			 maintain a financial assistance program that awards;
			(2)in subsection (a)(2), by inserting
			 scholarships to students to supplement aid for which they are regularly
			 eligible after An eligible entity described in section
			 404A(c)(2) may award;
			(3)in subsection
			 (b)(2), by striking the maximum Federal Pell Grant and inserting
			 the minimum Federal Pell Grant.
			8.Authorization of
			 appropriationsSection 404H
			 (20 U.S.C. 1070a–31) is amended by striking $200,000,000 for fiscal year
			 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $500,000,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 6 succeeding fiscal
			 years.
		
